Case 3:18-cv-00988-AC Document91 Filed 02/06/20 Pagelof3

AO 88A (Rey. 06/09) Subpoena to Testify at a Deposition in a Civil Action

 

United States District Court
for the District of Oregon

Portland Division
STEVEN HAYES AND VENUS HAYES,

PLAINTIFF,
Civil Action No. 3:18-cv-00988-AC
v.
CITY OF PORTLAND AND ANDREW HEARST,
DEFENDANT. °

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

~,
* 2609 SE 145" Ave., Apt. F-45
Portland, OR 97236

X|Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
be taken in this civil action. If you are an organization that is not a party in this case, you must designate one or more officers,
directors, or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

 

 

 

 

Place: City of Portland Date and Time:
1221 SW Fourth Ave, Room 430 February 13, 2020
Portland, OR 97204 2:00 p.m.

 

The deposition will be recorded by this method: Stenographic (court reporter)

 

(_] Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the material:

 

The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Rule 45(d)
and (e), relating to your duty to respond to this subpoena and the potential consequences of not doing so, are attached.

Date: | | ] | LM p- J —.

Daniel Simon, OSB #124544

 

 

 

The name, address, e-mail, and telephone number of the attorney representing City of Portland and Andrew Hearst, who issues
this subpoena, are: Daniel Simon, Deputy City Attorney, City Attorney’s Office, 1221 SW Fourth Avenue, Room 430,
Portland, OR 97204, dan.simon@portlandoregon.gov, (503) 823-4047.

 
Case 3:18-cv-00988-AC Document91 Filed 02/06/20 Page2of3

AO 88A (Rev. 06/09) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

 

Civil Action No. 3:18-cv-00988-AC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This subpoena for (name of individual and title, ifay) _ x=”!
was received by me on (date) WP ZB¥2920 |

‘a I served the subpoena by delivering a to the named individual as follows: —_ , —
ferro olly Served pa imu 2 600 se ys Ave til E-4s
fart Cael ee on (date) bi Chicv ory f COLA 5or

 

[_] I returned the subpoena unexecuted because

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also

tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

g 4b .
My fees are $ ( Uj ] ) for travel and $ for services, for a total of $ ‘

I declare under penalty of perjury that this information is true.

Date: esl /) 2 Ba ao, Ao.
ae Server's signature

Von o. Buck for - brik Env.

Printed name and title

2706 SCE Alio, fort OR

Server's address 2 “ \ 2
(2Ou

 

Additional information regarding attempted service, etc.
7 fork. hoe x he CL ci 1
WW rd ~ Wal brn fra shoal fp a
2fifrb2q - SV th Ath fo 9S
Case 3:18-cv-00988-AC Document91 Filed 02/06/20 Page 3of3

AO 88A (Rev. 06/09) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), and (e) (Effective 12/1/07)

(c) Protecting a Person Subject to a Subpoena.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or
attorney responsible for issuing and serving a subpoena must take
reasonable steps to avoid imposing undue burden or expense on a
person subject to the subpoena. The issuing court must enforce
this duty and impose an appropriate sanction — which may include
lost earnings and reasonable attorney’s fees — on a party or
attorney who fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or
to permit the inspection of premises, need not appear in person at
the place of production or inspection unless also commanded to
appear for a deposition, hearing, or trial.

(B) Objections. A person commanded to produce documents or
tangible things or to permit inspection may serve on the party or
attorney designated in the subpoena a written objection to
inspecting, copying, testing or sampling any or all of the materials
or to inspecting the premises — or to producing electronically
stored information in the form or forms requested. The objection
must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an
objection is made, the following rules apply:

(i) At any time, on notice to the commanded person, the serving
party may move the issuing court for an order compelling
production or inspection.

(ii) These acts may be required only as directed in the order, and
the order must protect a person who is neither a party nor a party’s
officer from significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the issuing court must
quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person who is neither a party nor a party’s officer
to travel more than 100 miles from where that person resides, is
employed, or regularly transacts business in person — except that,
subject to Rule 45(c)(3)(B)(iii), the person may be commanded to
attend a trial by traveling from any such place within the state
where the trial is held;

(iii) requires disclosure of privileged or other protected matter,
if no exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected
by a subpoena, the issuing court may, on motion, quash or modify
the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information;

(ii) disclosing an unretained expert’s opinion or information that
does not describe specific occurrences in dispute and results from
the expert’s study that was not requested by a party; or

(iii) a person who is neither a party nor a party’s officer to incur
substantial expense to travel more than 100 miles to attend trial.

(C) Specifying Conditions as an Alternative. In the
circumstances described in Rule 45(c)(3)(B), the court may,
instead of quashing or modifying a subpoena, order appearance or
production under specified conditions if the serving party:

(i) shows a substantial need for the testimony or material that
cannot be otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably
compensated.

(d) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored
Information.

These procedures apply to producing documents or electronically
stored information:

(A) Documents. A person responding to a subpoena to produce
documents must produce them as they are kept in the ordinary
course of business or must organize and label them to correspond
to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not
Specified. If a subpoena does not specify a form for producing
electronically stored information, the person responding must
produce it in a form or forms in which it is ordinarily maintained
or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One
Form. The person responding need not produce the same
electronically stored information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored
information from sources that the person identifies as not
reasonably accessible because of undue burden or cost. On
motion to compel discovery or for a protective order, the person
responding must show that the information is not reasonably
accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such
sources if the requesting party shows good cause, considering the
limitations of Rule 26(b)(2)(C). The court may specify
conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed
information under a claim that it is privileged or subject to
protection as trial-preparation material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents,
communications, or tangible things in a manner that, without
revealing information itself privileged or protected will enable the
parties to assess the claim.

(B) [Information Produced. If information produced in response
to a subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify
any party that received the information of the claim and the basis
for it. After being notified, a party must promptly return,
sequester, or destroy the specified information and any copies it
has; must not use or disclose the information until the claim is
resolved; must take reasonable steps to retrieve the information if
the party disclosed it before being notified; and may promptly
present the information to the court under seal for a determination
of the claim. The person who produced the information must
preserve the information until the claim is resolved.

(e) Contempt. The issuing court may hold in contempt a person
who, having been served, fails without adequate excuse to obey
the subpoena. A nonparty’s failure to obey must be excused if the
subpoena purports to require the nonparty to attend or produce at
a place outside the limits of Rule 45(c)(3)(A)(ii).
